Citation Nr: 1022212	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include paranoid schizophrenia, and, 
if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In February 2007 and March 2008, the Board remanded the issue 
on appeal for further development.  In April 2009, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  In June 2009, the Board 
vacated its April 2009 decision and remanded for future 
development.  The matter has since returned to the Board for 
further consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1982, the RO denied the claim for service 
connection for a nervous condition.  The Veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since June 1982 contributes 
to a more complete picture of the circumstances surrounding 
the origin of the Veteran's psychiatric disorder.




CONCLUSIONS OF LAW

1.  The June 1982 RO rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board finds that VA compliance with the mandates of the VCAA 
is sufficient to permit review of the petition to reopen for 
entitlement to service connection for a psychiatric disorder 
which is remanded for further development by the RO as 
discussed below.  As the determination below represents a 
grant of the petition to reopen, a detailed discussion of the 
impact of the VCAA on this appeal is not necessary.  In view 
of the outcome, any deficiencies in such notice or assistance 
have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 
F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application to 
reopen for service connection in the present claim, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A review of the evidence of record indicates that a June 1982 
RO decision denied service connection for a nervous 
condition.  It was noted that the Veteran was discharged from 
service due to failure to maintain acceptable standards for 
retention.  It was found that the Veteran had a personality 
disorder.  An April 1982 VA examination diagnosed paranoid 
personality disorder.  The Veteran was notified of the denial 
in July 1982.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Following the June 1982 denial, a May 1990 private treatment 
record from V.C.M.H.C.A. was received in June 1990.  In July 
1990, a deferred or confirmed rating decision was issued, and 
notice of such was provided on July 27, 1990.  On July 29, 
1991, VA received a letter from the Veteran indicating that 
he had received the July 27, 1990 letter and disagreed with 
the decision that his nervous condition was not service 
connected.  A yellow note attached to this letter states that 
the NOD (notice of disagreement) was too late.  The record 
indicates that efforts were undertaken to schedule a hearing 
and that additional evidence was submitted.  The claim for a 
nervous condition was again denied in November 1991, January 
1992, and June 1992 rating decisions.  In January 2002, the 
claim was recharacterized as entitlement to service 
connection for paranoid schizophrenia and was denied.  The 
Board notes that the underlying issue that has been addressed 
by the RO since the June 1982 rating decision remains the 
same, namely, whether the symptomatology the Veteran 
experienced during service is related to his current 
psychiatric disorder, which appears to be paranoid 
schizophrenia.  Accordingly, the matter has been 
recharacterized as stated above.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.)   

In an April 2010 brief, the Veteran's representative argued 
that after considering 38 C.F.R. § 20.305(a), the NOD 
received July 29, 1991 was timely with the July 1990 rating 
decision.  The Board observes that this argument must be 
considered under the version of 38 C.F.R. § 20.305(a) in 
effect in 1991, when the NOD was received.  In 1991, the 
equivalent of 38 C.F.R. § 20.305(a) was found under 38 C.F.R. 
§ 19.131, Rule 31:  Computation of time limit.  Under (a) the 
acceptance of the postmark date, the regulation provided that 
a NOD or substantive appeal postmarked prior to the 
expiration of the applicable time limit will be accepted as 
having been timely filed.  Under (b) computation of time 
limit, the regulation provided that in computing the time 
limit for filing a NOD or substantive appeal, the first day 
of the specified period will be excluded and the last day 
included.  When the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 19.131 (1991).

The Board notes that a postmark date is not of record.  As 
previously indicated the earliest date stamp reflecting the 
date of receipt at the RO was July 29, 1991.  The Veteran had 
until July 27, 1991, to file an appeal with the July 27, 1990 
rating decision.  July 27, 1991, was a Saturday.  After 
applying 38 C.F.R. § 19.131(b), it appears that the Veteran 
had until Monday, July 29, 1991, to file his NOD, which he 
did.  Accordingly, the July 1990 rating decision was timely 
appealed.  Therefore, the matter currently on appeal will be 
considered as stemming from the July 1990 rating decision.  

As noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  In 1991, new and material evidence meant 
evidence not previously submitted to agency decision makers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1991).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final June 1982 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the June 1982 decision includes, but is not 
limited to, private and VA records and statements of the 
Veteran.  Of note is a May 1990 private treatment record from 
V.C.M.H.C.A. which reflects that the Veteran was first seen 
at that clinic in March 1978 on an emergency basis and that 
he had a long history of emotional problems dating back to 
1980.  The record went on to state that the Veteran had not 
been able to hold down a job since his period of service and 
had been fired from approximately 20 jobs due to his bizarre 
and paranoid behavior.  In the initial interview at mental 
health, the Veteran was diagnosed as having chronic paranoid 
type schizophrenia.  

As noted, the Veteran's claim was previously denied, in part, 
because he was found to have paranoid personality disorder, a 
disorder for which service connection cannot be awarded.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  As noted in Hodge, the 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial, 
rather, some new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability and afford a more complete 
disability picture.  155 F.3d at 1363.  After considering the 
forgoing, the Board concludes that the May 1990 private 
treatment record contributes to a more complete picture of 
the circumstances surrounding the origin of the Veteran's 
psychiatric disability.  For these reasons, the Board finds 
that the additional evidence received since June 1982 
warrants a reopening of the Veteran's claim of service 
connection for a psychiatric disorder as it is new and 
material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) (1991).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia, the claim is 
reopened.  To this extent only, the appeal is granted.  


REMAND

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.  

The Board concludes that before a decision can be reached on 
this matter, a remand is necessary to afford the Veteran a VA 
examination.  38 C.F.R. § 3.159(c)(4)(i).  In this regard, a 
December 1979 in-service record signed by Dr. R.M.S. of the 
mental health center reflected that the Veteran was 
hospitalized from December 14th to December 21st.  It was 
concluded that a mental status examination and clinical 
observation did not reveal any disorder of thought or 
psychosis of other origins.  The behavior observed revealed 
marked characterological short comings manifested by 
obstructionistic behavior, poor coping with authority 
relationships, and passive resistance to rules and 
regulations.  The traits described represented a personality 
disorder.  It was recommended that due to his personality 
disorder, the Veteran should be separated through 
administrative channels as he was not suitable for military 
service and would not adjust to military life.  

Shortly after his separation from service, the Veteran 
underwent a VA examination in April 1982.  After reviewing 
the claims file, the examiner diagnosed paranoid personality.  
The first diagnosis of schizophrenia was in the May 1990 
private treatment record of V.C.M.H.C.A.  As noted above, 
this record stated that the Veteran was first seen at that 
clinic in March 1978 on an emergency basis and that he had a 
long history of emotional problems dating back to 1980.  The 
record went on to state that the Veteran had not been able to 
hold down a job since his period of service and had been 
fired from approximately 20 jobs due to his bizarre and 
paranoid behavior.  In the initial interview at mental 
health, the Veteran was diagnosed as having chronic paranoid 
type schizophrenia.  A Social Security Administration (SSA) 
record shows that the Veteran started receiving SSA 
disability benefits in December 1985.  It appears that the 
Veteran still carries this diagnosis.  

As the evidence of record indicates that the Veteran was 
separated from service due to a personality disorder and it 
appears that shortly thereafter he was found to have paranoid 
schizophrenia, a remand is necessary for a VA examination.  

The Board also observes that the most recent VA treatment 
records date from January 2003 to July 2008.  Any current VA 
treatment records pertaining to the claim should be 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate any VA treatment records 
dated from July 2008 to the present with 
the claims file.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for psychiatric 
disorder, to include schizophrenia.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
psychiatric disorder, to include paranoid 
schizophrenia.    

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current psychiatric disorder 
is causally or etiologically related to his 
symptomatology in military service 
(September 1978 to March 1980) as opposed 
to its being more likely due to some other 
factor or factors.  In particular, the 
examiner should address the December 1979 
record signed by Dr. R.M.S. of the mental 
health center which reflected that the 
Veteran was hospitalized from December 14th 
to December 21st.  It was concluded that a 
mental status examination and clinical 
observation did not reveal any disorder of 
thought or psychosis of other origins.  The 
behavior observed revealed marked 
characterological short comings manifested 
by obstructionistic behavior, poor coping 
with authority relationships, and passive 
resistance to rules and regulations.  The 
traits described represented a personality 
disorder.  It was recommended that due to 
his personality disorder, the Veteran 
should be separated through administrative 
channels as he was not suitable for 
military service and would not adjust to 
military life.  The examiner should also 
note that the Veteran has been in receipt 
of SSA disability in part for paranoid 
schizophrenia since December 1985.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


